 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11     PETER STROJNIK, SR.,                                 Case No. 1:19-cv-01264-DAD-EPG

12                     Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                            DISMISSAL OF ACTION WITH
13     v.                                                   PREJUDICE

14
       BRE SSP PROPERTY OWNER, LLC, doing                   (ECF No. 7)
15     business as SpringHill Suites by Marriott
       Fresno,
16
                       Defendant.
17

18

19          On November 1, 2019, Plaintiff, Peter Strojnik, filed a notice of voluntary dismissal of

20     this action with prejudice. (ECF No. 7.) Defendant has not filed either an answer or a motion

21     for summary judgment. Accordingly, in light of the notice, the case has ended and is dismissed

22     with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692

23     (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.
     IT IS SO ORDERED.
24

25      Dated:     November 4, 2019                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
